DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed on June 24, 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Status of Claims
This office action is in response to arguments and amendments entered on October 27, 2021 for the patent application 16/673,441 originally filed on November 4, 2019. Claims 1-20 are canceled. Claims 21-31 are new. Claims 21-31 remain pending. The first office action of April 27, 2021 is fully incorporated by reference into this final office action.

Response to Amendment
Applicant’s amendments to the claims have been noted by the Examiner.
Applicant has canceled claims 1-20. Therefore all outstanding rejections are rendered moot.
However, new rejections are applied to the new claims, as set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 22, 25, 27-29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Parham (US 2011/0117980), in view of Filipour et al. (hereinafter “Filipour,” US 2014/0045579), and in further view of Sims et al. (hereinafter “Sims,” US 2009/0298569).
Regarding claim 21 (New), Parham discloses a video poker gaming device comprising: 
… 
a display housed in the gaming cabinet, the display including a video screen having a poker game play grid of card positions (Parham Fig. 17, showing a display housed in a gaming cabinet, including a poker game display); 
a player interface positioned on the gaming cabinet, the player interface including at least one button, the button configured to generate a signal in response to being activated (Parham Fig. 17 and Parham [0095], “an electronic video poker game that in one embodiment may be played on a traditional gaming device used for casino gaming with physical buttons”); 
Particular embodiments may be implemented in a computer-readable storage medium or tangible medium for use by or in connection with the instruction execution system, apparatus, system, or device”); 
a wager input device positioned on the gaming cabinet, the wager input device structured to receive physical items associated with currency values (Parham Fig. 17 and [0094], “an electronic video poker machine 10 for use with the present invention is shown. The electronic video poker machine 10 comprises a game screen 20 on which a plurality of poker hands such as the first hand 106 can be displayed. Wagers can be accepted by slot 50 and the desired number of hands can be wagered by selecting number of hands button 80”; also Parham [0005], “The player may be able to place a separate wager on each of the separate hands of poker to be played by the player or the gaming device may be programmed for the wager placed by the player to be applied to each of the poker games played by the player in any traditional manner”); and 
a processor housed in the gaming cabinet (Parham [0099], “The control logic, when executed by one or more processors, may be operable to perform that which is described in particular embodiments”), the processor operable to: 
receive a signal indicating receipt of a physical item associated with a currency value (Parham Fig. 17, showing slot 50; also Parham [0076-0077], describing using coins for wagering); 
increase the credit amount stored in the memory based on the currency value associated with the received physical item (Parham [0094], “Wagers can be accepted by slot 50 and the desired number of hands can be wagered by selecting number of hands button 80”); 
receive a first game initiation signal from the player interface including a first wager amount to initiate a first poker game, the first wager amount deducted from the credit amount stored in the After the player places the proper wager amount and initiates play of the game, one hand of five cards is dealt by the electronic video poker card game”); 
randomly deal a first poker hand from the virtual deck of cards to the card positions of the poker game play grid on the display (Parham Fig. 1, showing hand of five cards 106; also Parham [0006], “one hand of five cards is dealt by the electronic video poker card game”); 
… 
evaluate the first poker hand for first poker awards (Parham [0012], “When the player decides not to hold any cards dealt from the first poker hand, all cards that are then dealt to the player for the first hand may not be used and the player only receives a pay out from a winning outcome on the deal of the additional poker hands. The player is then paid for any winning hands based on the player's wager and at least one predefined pay table according to the rules defined for the particular card game being played”); 
increase the credit amount stored in the memory by any first poker awards in the first poker game (Parham [0012], “The player is then paid for any winning hands based on the player's wager and at least one predefined pay table according to the rules defined for the particular card game being played”); 
receive a second game initiation signal from the player interface including a second wager amount to initiate a second poker game, the second wager amount deducted from the credit amount stored in the memory (Parham [0005], “The player then places a wager to play at least two hands of poker. The player may be able to place a separate wager on each of the separate hands of poker to be played by the player,” a separate wager is placed on the second poker hand); 
randomly deal a second poker hand from the virtual deck of cards to the card positions of the poker game play grid on the display (Parham [0007], “The one or more (additional poker hands) selected to be played are each dealt from a separate deck (52 cards) of cards face up”); 
a computer uses selected hold cards of the first hand to select the best poker hand for a second and subsequent poker hands. If the hold cards from the first hand make the best possible poker hands, they are used to replace one or more selected cards of the second and subsequent hands,” the designated “hold” card positions in the second hand are enriched by the corresponding cards from the first hand); 
evaluate the second poker hand for second poker awards (Parham [0012], “When the player decides not to hold any cards dealt from the first poker hand, all cards that are then dealt to the player for the first hand may not be used and the player only receives a pay out from a winning outcome on the deal of the additional poker hands. The player is then paid for any winning hands based on the player's wager and at least one predefined pay table according to the rules defined for the particular card game being played,” player awarded pay out from winning outcome on additional poker hands); and 
increase the credit amount stored in the memory by any second poker awards (Parham [0095], “an electronic video poker game that in one embodiment may be played on a traditional gaming device used for casino gaming with physical buttons or touch screen technology to make game selections such as, for example but not limited to hold, draw, bet, and number of hands,” the game is played on a traditional casino gaming device. Such devices are well known in the art to store credit amounts in memory during gameplay).
Parham does not explicitly teach every limitation of a gaming cabinet having a security lock.
Parham does disclose a gaming cabinet (Parham Fig. 17 and [0094], “an electronic video poker machine 10”; also Parham [0095], “an electronic video poker game that in one embodiment may be played on a traditional gaming device used for casino gaming with physical buttons”), but does not disclose details of the gaming cabinet such as the inclusion of a security lock.
Actuation of a door 106 may be controlled by a locking mechanism 114. In some embodiments, locking mechanism 114, door 106, and the interior of main cabinet 104 may be monitored with security sensors of various types to detect whether the interior has been accessed”).
Filipour is analogous to Parham, as both are drawn to the art of video poker devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Parham, to include a gaming cabinet having a security lock, as taught by Filipour, in order to prevent tampering with device components (Filipour [0014]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Parham does not explicitly teach randomly designate zero, one or more of the card positions of the first poker hand as approved for subsequent hand enrichment. Parham does disclose allowing the player to (i.e. not randomly) designate zero, one or more of the card positions of the first poker hand as approved for subsequent hand enrichment (Parham [0006-0010], “The player may select one or more of the face up cards from the first hand as cards to be held or the player may select not to hold any cards… The cards selected to be held in the first hand may be used in the additional poker hands to make each of the remaining hands a better poker hand”).
However, Sims discloses randomly designate zero, one or more of the card positions of the first poker hand as approved for improving the subsequent hand by making it free (see Sims Figs. 8A-8C and [0095], “Referring now to FIG. 8A, a display during a round of video poker is shown… In FIG. 8B is shown the display a short time later… additional bonus symbols have been provided according to a random selection made using random number generator 650. In this embodiment the bonus symbols can appear on any display position, regardless of whether or not the cards are finally selected to be in the player's hand… In FIG. 8C is shown the final hand with the replaced cards… The total number of additional bonus symbols being three, equal to the bonus threshold, a triumphant sound or visual effect communicates the activation of the bonus feature to the player, being a free game round for the next round”).
Sims is analogous to Parham, as both are drawn to the art of “video poker games”. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Parham, to include randomly (instead of player-selected) designate zero, one or more of the card positions of the first poker hand as approved for improving the subsequent hand, as taught by Sims, in order to provide alternative methods and systems for awarding bonuses to add to player enjoyment (Sims [0007]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 22 (New), Parham in view of Filipour and Sims discloses that the processor is further configured to visually mark the card positions on the display that were randomly designated for subsequent hand enrichment after dealing the first poker hand (Parham Fig. 1, showing enrichment-designated card positions marked as “HOLD”).
Regarding claim 25 (New), Parham in view of Filipour and Sims discloses that assigning an enriched card to each of the one or more card positions designated as approved for subsequent hand enrichment includes replacing the cards dealt in the second poker game to the one or more designated card positions with wild cards (Parham [0070], “In one embodiment, the game play utilizes a separate standard 52 deck of cards for each poker hand played. Additionally any number of WILD cards may be designated in each of the decks of cards used by the game and additional WILD cards may be added to the deck for some versions of the game”).
Regarding claim 27 (New), Parham in view of Filipour and Sims discloses that the memory is further configured to store a plurality of possible enriched cards (Parham [0099], “Particular embodiments may be implemented in a computer-readable storage medium or tangible medium for use by or in connection with the instruction execution system, apparatus, system, or device”).
Regarding claim 28 (New), Parham in view of Filipour and Sims discloses that the processor is further operable to randomly determine which of the plurality of possible enriched cards to use for each of the card positions designated as approved for subsequent hand enrichment (Parham [0099], “Particular embodiments may be implemented in a computer-readable storage medium or tangible medium for use by or in connection with the instruction execution system, apparatus, system, or device,” the instruction execution system runs all aspects of the game, including randomly dealing cards).
Regarding claim 29 (New), Parham in view of Filipour and Sims discloses that the processor is further operable to select the specific enriched cards for each of the card positions designated as approved for subsequent hand enrichment based on other cards in the second poker hand (Parham [0099], “Particular embodiments may be implemented in a computer-readable storage medium or tangible medium for use by or in connection with the instruction execution system, apparatus, system, or device,” the instruction execution system runs all aspects of the game).
Regarding claim 31 (New), Parham in view of Filipour and Sims discloses that the poker game comprises a draw poker game (Parham [0009], “Each of the additional poker hands receive a new full hand of cards (e.g., five cards in a five card draw poker game)”).

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Parham in view of Filipour and Sims, and in further view of Walker et al. (hereinafter “Walker,” US 2004/0116170).
Regarding claim 23 (New), Parham in view of Filipour and Sims does not explicitly teach that visually marking the card positions on the display that were randomly designated for subsequent hand enrichment includes visually highlighting the card positions on the display that were randomly designated for subsequent hand enrichment.
However, Walker discloses that visually marking the card positions on the display that were randomly designated for subsequent hand enrichment includes visually highlighting the card positions card position 302 is highlighted for the player by representing flames 2202 coming out of the top of the card position, and is also emphasized by creating a border 2204 around the card position. In another exemplary embodiment, two card positions are highlighted for the player by adding double underscores 2206 and 2208 directly beneath card positions 303 and 304, respectively”).
Walker is analogous to Parham in view of Filipour and Sims, as both are drawn to the art of video poker. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Parham in view of Filipour and Sims, to include that visually marking the card positions on the display that were randomly designated for subsequent hand enrichment includes visually highlighting the card positions on the display that were randomly designated for subsequent hand enrichment, as taught by Walker, in order to make the selected card positions appear more prominent (Walker [0081]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 24 (New), Parham in view of Filipour and Sims does not explicitly teach that visually marking the card positions on the display that were randomly designated for subsequent hand enrichment includes depicting a sub-symbol on the card positions on the display that were randomly designated for subsequent hand enrichment.
However, Walker discloses that visually marking the card positions on the display that were randomly designated for subsequent hand enrichment includes depicting a sub-symbol on the card positions on the display that were randomly designated for subsequent hand enrichment (Walker [0081], “card position 302 is highlighted for the player by representing flames 2202 coming out of the top of the card position, and is also emphasized by creating a border 2204 around the card position. In another exemplary embodiment, two card positions are highlighted for the player by adding double underscores 2206 and 2208 directly beneath card positions 303 and 304, respectively,” sub-symbols such as double underscores).
Walker is analogous to Parham in view of Filipour and Sims, as both are drawn to the art of video poker. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Parham in view of Filipour and Sims, to include that visually marking the card positions on the display that were randomly designated for subsequent hand enrichment includes depicting a sub-symbol on the card positions on the display that were randomly designated for subsequent hand enrichment, as taught by Walker, in order to make the selected card positions appear more prominent (Walker [0081]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Parham in view of Filipour and Sims, and in further view of Nottke (US 9,067,144).
Regarding claim 26 (New), Parham in view of Filipour and Sims does not teach that the processor is further operable to determine if a random multiplier is to be assigned to each of the wild cards that replace the each of the one or more card positions designated as approved for subsequent hand enrichment in the second poker game.
However, Nottke discloses that the processor is further operable to determine if a random multiplier is to be assigned to each of the wild cards that replace the each of the one or more card positions designated as approved for subsequent hand enrichment in the second poker game (Nottke col. 3 lines 20-41, “If a Multi-Draw Bonus card is randomly selected by the random number generator, it may also include a multiplier”).
Nottke is analogous to Parham in view of Filipour and Sims, as both are drawn to the art of video poker devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have .

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Parham in view of Filipour and Sims, and in further view of Berman et al. (hereinafter “Berman,” US 2014/0302903).
Regarding claim 30 (New), Parham in view of Filipour and Sims does not teach that the poker game comprises a stud poker game.
However, Berman discloses that the poker game comprises a stud poker game (Berman [0031], “a gaming method or apparatus my take the form of five-card single draw poker game”; also Berman [0049], “The features described herein, e.g., awarding subsequent plays using results from previous plays, could be applied to other card games such as a stud poker”).
Berman is analogous to Parham in view of Filipour and Sims, as both are drawn to the art of video poker games. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Parham in view of Filipour and Sims, to include that the poker game comprises a stud poker game, as taught by Berman, since applying the claimed limitations to a variant poker game is a simple substitution of one known element for another to obtain predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Response to Arguments


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Marks et al. (US 2003/0040352) Method and apparatus for operating a gaming device
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/Examiner, Art Unit 3715         

/Robert P Bullington, Esq./Primary Examiner, Art Unit 3715